Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/16/21, Applicant amended no claims, canceled claims 1-17, and added new claims 18-34.  Claims 18-34 are presented for examination.

Amendments to the Claims
	Please amend claim 18 per below:
18. (Currently Amended) A method comprising: 
receiving a URL request for data from a web client; 
parsing the URL, by one or more HTML compliant delimiters, to determine a database function and any parameters; 
validating the database function to determine that the database function returns either a datatype desired by the request for data or an object that contains multiple datatypes where at least one datatype is the datatype desired by the request for data; 
executing the database function specified in the URL and with any parameters specified in the URL; 
interpreting data returned by the database function and streaming a response to the web client.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for calling a database function with a URL: receiving a URL request for data from a web client; parsing the URL, by one or more HTML compliant delimiters, to determine a database function and any parameters; validating the database function to determine that the database function returns either a datatype desired by the request for data or an object that contains multiple datatypes where at least one datatype is the datatype desired by the request for data; and executing the database function specified in the URL and with any parameters specified in the URL.  Examiner believes these features, in combination with other features of the claimed invention, are a novel and unobvious enhancement over the prior art for calling a database function with a URL.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Relevant Prior Art
	During his search for prior art, Examiner found the following references to be relevant to Applicant’s claimed invention. Each reference is listed on the Notice of References form included in this office action:
Scoda et al (US 20120331372) teaches making an AJAX state bookmarkable using an HTTP request including a URL, does not teach parsing the URL to determine a database function and any parameters or validating a database function (paragraphs 0013, 0043);

Davison (US 20030037069) teaches transmitting data from a web-based client to a web- based server wherein the data is mapped, converted to a markup language format, wherein the data is provided to a collector using a URL using a routine function on an HTTP server, does not teach parsing the URL to determine a database function and any parameters or validating a database function (figure 3 paragraphs 0068, 0071-0076).

Responses to Applicant’s Remarks
	Regarding rejection under 35 U.S.C. 112(b) to claim 17 for antecedent basis of “the database function,” in view of amendment canceling claim 34 and adding new claim 23 with the same subject matter while amending claim 23 to recite “validating the database function” with antecedent basis to “a function in a database” in the second limitation, this rejection is withdrawn.  Regarding rejections of claims 1-7 and 9-10 for double patenting over claims 1, 5-8, and 9-11 of US Patent 9,740,779; rejections of claims 1-3, 6, and 10-12 for double patenting over claims 1-4, 6-7, 10, and 17 of US Patent 10,489,467; and rejections of claims 1-3, 6, and 15-16 for double patenting over claims 1-6 of US Patent 10,496,709; in view of terminal disclaimer filed 11/12/21 and approved by the Office on 11/16/21, these rejections are withdrawn.  Regarding rejections of claims 1-16 under 35 U.S.C. 101 for reciting mental processes, Examiner notes Applicant canceled these claims but recited the same subject matter in new claims 18-33.  Regarding this subject matter, Applicant’s arguments have been considered and are persuasive, 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        1/31/22